Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5 are pending in this application.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 
The claims broadly embrace a method of controlling any and all diseases in any and all crop species, comprising applying to said crop a combination of isofetamid and mandestrobin, necessitating structure/function relationships.
The specification only discloses controlling a broad spectrum of phytopathogenic fungi in various crop species. The specification is silent however on controlling other plant diseases caused by phytopathogenic bacteria or phytopathogenic viruses, or phytopathogenic nematodes, etc., which are included in applicant’s broad claim to controlling any and all plant diseases from every cause as is instantly claimed. The specification merely discloses treating diseases caused by phytopathogenic fungi (See instant specification pg. 2, 2nd paragraph; pg. 8, ln. 15-pg. 9, ln. 17).
Because the specification fails to disclose any additional bacterial or viral crop diseases being controlled by the claimed composition besides the phytopathogenic fungi taught in the instant specification pg. 8, ln. 15-pg. 9, ln. 17, it is clear that Applicants' description of activity regarding the combination of isofetamid and mandestrobin is based in large part on conjecture. The use of the claimed/disclosed fungicidal combination of isofetamid and mandestrobin as having activity for controlling any and all plant/crop diseases of any type (including viral, bacterial and parasitic/nematodal causes and diseases yet to be discovered), were not known in the prior art at the time of the instant invention by Applicants, and include controlling diseases in crops which are yet to be discovered. 
As the specification fails to describe controlling viral or bacterial or insect transmitted diseases of plants, the disclosed broad list of fungal diseases controlled with applicant’s combination does not constitute a substantial portion of the claimed genus of any and all known or unknown plant diseases as is instantly claimed. 

It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. 
The instant specification is devoid of a description for any and all known or unknown plant diseases as are instantly claimed. The specification merely discloses the using the claimed combination of active agents to control a wide variety of phytopathogenic fungi and plant fungal diseases, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of controlling any and all plant diseases, which would include viral and bacterial plant diseases. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 

Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible viral or bacterial diseases that can be controlled with the claimed fungicidal combination. As such, the Artisan of skill could not predict that Applicant possessed any additional species/genus, except for that of controlling plant pathogenic fungi/plant fungal diseases.
Therefore, the breadth of the claims as reading on controlling any and all known or unknown plant diseases caused by any viral or bacterial phytopathogen, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of controlling all known and unknown phytopathogenic diseases caused by all known and unknown causes including viral and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by JP2015131815A (‘815, from IDS).
Applicant’s claim a fungicidal composition comprising mandestrobin and isofetamid as active agents.
Regarding claim 1, ‘815 expressly teaches the combination of mandestrobin with isofetamid and an additional active agent (See entire document; see composition 4330; abbreviation table: PP1: mandestrobin, PP263:isofetamid/isophetamid). As ‘815 expressly teaches the claimed combination, ‘815 anticipates the instantly claimed composition.
‘815 teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015131815A (‘815) as applied to claim 1 above.
Applicant’s claim:
-- The composition according to claim 1, wherein the weight ratio, of isofetamid to mandestrobin is 1:1000 to 1000:1.
 comprises applying isofetamid and mandestrobin to the crop.
--    The method according to claim 3, wherein the weight ratio of isofetamid to mandestrobin is 1:1000 to 1000:1.
-- The method according to claim 3, wherein the concentration of isofetamid to be applied is 0.01 ppm to 10000 ppm and the concentration of mandestrobin to be applied is 0.01 ppm to 10000 ppm.


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 1, ‘815 teaches expressly teaches a composition comprising mandestrobin and isofetamid as is instantly claimed (See composition 4330; abbreviation table: PP1: mandestrobin, PP263: isofetamid/isophetamid).
	Regarding claim 3, ‘815 teaches wherein their compositions are useful for controlling pests when they are applied to the crops/plants and specifically state that the pests to be controlled include phytopathogenic fungi and as such this reads on the claimed method of controlling a disease of a crop comprising applying isofetamid and mandestrobin to the crop (See composition 4330; see paragraph in google English machine translation which starts with examples of pests that can be controlled and the subsequent paragraphs which teach the fungal diseases which can be controlled with the compositions of ‘815; see also paragraph after the list of fungal diseases to be controlled which starts with, “In the pest control method of the present invention…” which teaches applying the compositions to the crop plants/plant parts). 
	Regarding claims 2 and 4, ‘815 teaches wherein the mixing ratio of compounds and the one or more components of group A (which include mandestrobin and isofetamid) are from 1:100 to 10000:1, and further teach that the amount of the active agents are dependent upon the type of plant to be protected, type and occurrence of pests to be controlled, they specifically teach ratios of their present compound with PP1 which is mandestrobin as discussed above are from 1:10 to 10:1 in the first example listed after the paragraph starting with “The present 
	Regarding claim 5, because ‘815 broadly teaches wherein the ratios of isofetamid to mandestrobin in their mixtures are 10:1 to 1:10 of each other, and are the same ratios with their inventive tetrazolinone compounds and they expressly teach wherein the concentration of active ingredients contained in the composition is from 0.01 to 10,000 ppm and they expressly teach that the combination of isofetamid and mandestrobin with their inventive compounds is known and that the useful ratios of isofetamid to their compounds is 10:1 to 1:10 and that the useful ratio of mandestrobin to their compounds is 10:1 to 1:10 then it would be obvious that in composition 4330 the ratio of mandestrobin to isofetamid is also 10:1 to 1:10 and as such the  0.01 ppm to 10000 ppm and the concentration of mandestrobin to be applied is 0.01 ppm to 10000 ppm because ‘815 further teaches that a predetermined concentration of about 500 ppm was used in their examples. So if each of isofetamid and mandestrobin are used in a 2:2:1 ratio with the inventive compounds of ‘815, isofetamid and mandestrobin are used at 200 ppm each to 100 ppm of the inventive active of ‘815 which falls within the claimed range (see paragraphs/sentences which start with “When the control method of the present invention is used for pest control…” and “When the compositions of the present invention is formulated into an emulsion, wettable powder, flowable preparation, etc., water…”; paragraph that begins, “In the control method of the present invention, the mixing ratio…”; see first example listed after the paragraph starting with “The present tetrazolinone compounds AA0001-0001 to AA0120-0383, the present tetrazolinone compounds AB0001-0001 to AB0112-0511…”, and they further teach that the mixing ratio of their compounds of isofetamid is from 1:10 to 10:1 see example of the compounds when mixed with PP263 which is isofetamid as discussed above).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	‘815 merely does not teach an example of the claimed formulation in the claimed ratios, or wherein the claimed formulation is expressly in their examples of controlling pests. However, as discussed above ‘815 does broadly teach all of applicant’s claimed formulations and methods.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the ratios of isofetamide and mandestrobin to be from 1:1000 to 1000:1 as is instantly claimed because ‘815 teaches using each of isofetamide and mandestrobin singly with  1:1000 to 1000:1 as is instantly claimed because if both isofetamid and mandestrobin are being used in ratios of 10:1 to 1:10 with the inventive compounds of ‘815 then they are being used in ratios of 1:10 to 10:1 with each other as well. Further, it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”; In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amounts of isofetamide and mandestrobin that are applied to fall within the claimed ranges of 0.01 ppm to 10000 ppm for each of isofetamide and mandestrobin as is instantly claimed because ‘815 teaches using each of isofetamide and mandestrobin singly with their inventive compounds in ratios of 10:1 to 1:10 and further expressly teaches a combination of isofetamid, mandestrobin, and at least one of their inventive compounds (See composition 4330). Thus, it would have been obvious to optimize the concentration of isofetamid and mandestrobin to be from 0.01 ppm to 10000 ppm for each of isofetamide and mandestrobin as is instantly claimed, because if both isofetamid and mandestrobin are being used in ratios of 10:1 to 1:10 with the inventive compounds of ‘815 then they are being used in ratios of 1:10 to 10:1 with each other as well. Further, it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), “The normal desire of scientists or artisans to improve upon what is already In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Especially since, ‘815 further teaches that a predetermined concentration of about 500 ppm of active agent(s) was used in their examples. So if each of isofetamid and mandestrobin are used in a 2:2:1 ratio with the inventive compounds of ‘815 (which falls within the instantly claimed ranges of 1:1000 to 1000:1 of isofetamid to mandestrobin), this leads to a formulation which comprises isofetamid and mandestrobin at 200 ppm each to 100 ppm of the inventive compound of ‘815 which also teaches the claimed predetermined concentration of active of 500 ppm which is used in ‘815’s examples.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-5 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616